Citation Nr: 0422744	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability from 
Epstein-Barr virus infection, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from December 
1965 to November 1968.  It has been determined that his 
period of active duty from December 1968 to August 1974 was 
under dishonorable conditions and may not be considered the 
basis for an award of VA compensation benefits.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a decision dated in May 2000, the Board denied service 
connection for disability from Epstein-Barr virus infection 
and thyroid disability.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2001, the Court dismissed the appeal 
with respect to the denial of service connection for thyroid 
disability, granted the joint motion of the parties, vacated 
the Board's denial of service connection for disability from 
Epstein-Barr virus infection and remanded the matter for 
action consistent with the joint motion.

In a September 2001 decision, the Board denied the veteran's 
appeal for service connection for disability due to Epstein-
Barr virus infection.  This decision was also appealed to the 
Court.  In May 2002, the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded that 
matter for action consistent with the joint motion.  In the 
joint motion, the parties essentially agreed that further 
development was in order because a pertinent VA record, dated 
April 20, 2000, was not associated with the claims folder at 
the time of the Board's decision.

Thereafter, the Board undertook additional development, to 
include development to obtain the missing VA record.  
Pursuant to this development, additional VA records were 
received but the April 20, 2000, record referenced in the 
joint motion was not received.  Also, pursuant to the 
development directed by the Board, the veteran was afforded a 
VA examination in December 2002.  Following examination of 
the veteran and review of the evidence of record, the 
examiner opined that the veteran had no disability due to 
Epstein-Barr virus infection.  However, later, pertinent VA 
records were added to the claims folders subsequent to the 
rendering of this opinion.  

In November 2003, the Board remanded this case for further 
consideration by the RO as a result of the decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which invalided the 
regulation authorizing development of evidence by the Board.  

Thereafter, the RO issued a Supplemental Statement of the 
Case reflecting consideration of the evidence developed by 
the Board.  However, the pertinent VA record remains 
outstanding and the December 2002 examiner has not provided 
an addendum based upon a review of the pertinent evidence 
added to the claims folders since December 2002.  

In light of the above, the case is REMANDED to the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.) for 
the following actions:

1.  The RO should send the veteran letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notice that he should submit any 
pertinent evidence in his possession (to 
include a copy of the April 20, 2000, VA 
record referenced in the joint motion if 
he has it) and should submit medical 
evidence, such as a statement from a 
physician, supporting his contention that 
he developed Epstein-Barr virus infection 
as a result of his military service and 
that he currently has disability due to 
this infection.   

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include any 
pertinent VA records for the period since 
May 2003.  If the veteran does not 
provide a copy of the April 20, 2000, VA 
medical record, the RO should undertake 
appropriate development to obtain a copy 
of this record..  Efforts to obtain this 
record should be documented in the claims 
folders, as should any negative 
responses.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  Then, the RO should arrange for the 
claims folders to be reviewed by the 
physician who examined the veteran in 
December 2002.  The examiner should 
provide an addendum to the examination 
report reflecting consideration of the 
evidence added to the record since the 
December 2002 report, specifically 
addressing whether the veteran has any 
current disability due to infection with 
the Epstein-Barr virus and if so whether 
it is at least as likely as not that the 
disability is etiologically related to 
the veteran's military service.  Another 
examination should be performed if the 
examiner determines that such an 
examination is necessary. 

5.  If the December 2002 examiner is 
unavailable, the RO should arrange for 
the claims folders to be reviewed by 
another physician with appropriate 
expertise.  The physician should provide 
an opinion as to whether the veteran has 
any disability due to Epstein-Barr virus 
infection and if so whether it is at 
least as likely as not that the current 
disability is etiologically related to 
his military service.  The supporting 
rationale for the opinion must also be 
provided.  An examination and further 
testing should only be performed if the 
examiner determines such to be necessary.  

6.  Then, the RO should undertake any 
other development it determines to be 
indicated.

7.  After all appropriate development has 
been completed, the RO should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




